                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION
 VERSUS
 TYREN SCOTT NO.: 19-00068-BAJ-RLB




                               RULING AND ORDER


      Before the Court is Defendant's Motion to Suppress (Doc. 18), seeking to

exclude at trial post-Miranda statements regarding the possession of a firearm.


Defendant asks the Court to make a factual determination as to the level of his

intoxication at the time of his interrogation, and to rule that his post-Miranda

statements were involuntary and inadmissible under Miranda u. Arizona, 384 U.S.


436, 86 S.Ct. 1602 (1966). For the reasons that follow, Defendant's Motion is

DENIED.

   I. BACKGROUND

      On March 24, 2019, Defendant was arrested by Baton Rouge Police Officer

Brian Roy. Officer Roy testified that he received a dispatch call reporting a black male

who was found asleep behind the wheel of a 2007 silver Honda Civic, and that the

vehicle was obstructing the roadway at the intersection of North HarrelFs Ferry Road

and Sherwood Forest Boulevard. Officer Roy approached the vehicle and saw

Defendant asleep in the driver s seat. Officer Roy reached through the window and
turned off the car, then instructed Defendant to step out of the vehicle to ensure that

Defendant was not having a medical event.


      After Defendant stepped out of the vehicle, Baton Rouge Fireman Zachary

Bushnell, who had arrived on the scene with EMS, observed Defendant reach towards


the floorboard of the vehicle in an attempt to retrieve a gun. Fireman Bushnell

grabbed the gun and passed it to another fireman. Another Baton Rouge police officer,

Timothy Tucker, arrived on the scene and took possession of the gun.


      Defendant was handcuffed, searched, and placed in the Officer Tucker's patrol

car while the officers checked and secured the gun. Officer Tucker later transferred

Defendant to Officer Roy s patrol car where Officer Roy gave Defendant his Miranda

rights. Officer Roy claims that before he gave the rights, he asked Defendant if he

could understand him, to which Defendant replied yes sir." When asked whether

Defendant understood his Miranda rights, Officer Roy claims the Defendant

repeatedly answered, "yes sir."


      Officer Roy continued to question Defendant as he sat in the patrol car. In


Defendants post-Miranda statements, he stated that the vehicle belonged to his

girlfriend and that he was not reaching for the gun. When asked who the gun

belonged to, Defendant claimed that he found the gun near Sherwood Forest

Boulevard two weeks prior. Defendant was later transferred to another patrol car.


Officer Roy claims that Defendant made the following: post-Miranda warning

statement; I promise I wasn t trying to reach for no gun. If that's the case, I would
have came [sic] out with the gun... I'm just minding my own business. I had that for


my safety. I'm not trying to hurt nobody or nothing."


      Officer Roy claims that Defendant later admitted to him that he took Xanax

about three hours before the incident and insisted that he was no longer feeling the

effects of the drug and had not taken any other drugs. Defendant allegedly proceeded

to answer additional questions in which he indicated that he was aware of his

surroundings and understood where he was.


      On June 6, 2019, Defendant was indicted for one count of possession of a


firearm by a convicted felon in violation of 18 U.S.C. §922(g)(l). Defendant asks the

Court to make a factual determination as to his level of intoxication at the time of his

interrogation and to rule that his statements were involuntary and inadmissible


under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602 (1966). The Court conducted

an evidentiary hearing on the Motion to Suppress on October 30,2019.

   II. DISCUSSION

      Defendant admitted to officers that he had consumed Xanax prior to losing

consciousness behind the wheel. He argues that once he regained consciousness, he


was not of sound and sober mind while making the posi-Miranda statements.


Defendant cites to United States v. Taylor, 508 F.2d 761 (5th Cir. 1975) in arguing

that when a "defendant was so affected as to make his statement, after appropriate


warnings, unreliable or involuntary due to intoxication, then the proper remedy is


suppression of the challenged statement. See Id. at 763. The Government contends


that the facts of this case do not support suppression of Defendant's statements
because the Fifth Circuit Court of Appeals explained in Taylor that "the mere fact

that the defendant had taken drugs prior to giving the statement does not render it

inadmissible. Id. at 763. The Government ultimately requests that the Court deny

Defendant s Motion to Suppress because Defendant waived his Miranda rights and

his subsequent statements were voluntary.


         A. The Validity of Defendant's Waiver of Miranda Rights


Under Miranda, a defendant s waiver of the right to remain silent must be made


voluntarily, knowingly, and intelligently. Miranda v. Arizona, 384 U.S. 436, 444, 86


S.Ct 1602 (1966). A valid Miranda waiver requires two components: (1) the

relinquishment of the right must have been voluntary in the sense that it was the

product of a free and deliberate choice rather than intimidation, coercion, or


deception, and (2) the waiver must have been made with a full awareness of both the

nature of the right being abandoned and the consequences of the decision to abandon

it. United States v, Hearn, 563 F. 3d 95, 104 (5th Cir. 2009) (quoting United States v.

Cardenas, 410 F.3d 287, 293 (5th Cir. 2005). The burden is on the Government to

prove a valid waiver of these rights and that the subsequent confession was voluntary


by a preponderance of the evidence. Colorado v. Coiznelly, 479, U.S. 157, 168, 107


S.Ct. 515 (1986). The Court must employ a totality of the circumstances test to assess

whether Defendant's waiver was valid. United States v. Foy, 28 F.3d 464,474 (5th Cir.

1994).

         For a confession to be admissible at trial, the Government must show that a


defendant was informed of his Miranda rights and that his waiver thereof and the
resultant confession were the product of a free and deliberate choice. United States v.


Collins, 40 F.3d 95, 98 (5th Cir. 1994). The waiver also must be free of government

coercion. See United States v. Raymer, 876 F.2d 383 (5th Cir. 1989). When the Court

employs the totality of the circumstances test to assess whether Defendant's waiver


was valid, it must consider the element of government coercion. See Id. at 387.


Defendant did not assert coercion to support his motion to suppress his statements,


nor did he allege any facts that could be considered by the Court to be coercion. At

the evidentiary hearing, none of the evidence presented revealed that any form of

government coercion was used to induce Defendant s statements. Audio and video


evidence showed that the Defendant answered officers' questions in a manner that


seemed to be voluntary. No threats or menacing conduct by the officer has been


alleged by the Defendant. Thus, the Court finds that Defendant's posi-Miranda

statements were the result of voluntary and deliberate choice free of government


coercion.



      For the second element, the Government must show that Defendant made the


waiver with the full awareness of both the nature of the right being abandoned and

the consequences of the decision to abandon it. Defendant argues that his


consumption of Xanax prior to his arrest rendered him intoxicated to the point that

his statements were involuntary. A confession may be involuntary if the defendant is


so intoxicated by alcohol or other drugs that the confession is not rationally and freely

given. United States v. Blake, 481 Fed.Appx 961, 962 (5th Cir. 2012) (citing United

States v. Kreczmer, 636 F.2d 108, 110 (5tli Cir. 1981). However, the mere fact that a
defendant had taken drugs prior to giving: the statement does not necessarily render

the statement inadmissible. United States v. Taylor, 508 F.2d 761, 763 (5th Cir. 1975).

The evidence must show that defendant was so affected as to make his statement,


after appropriate warnings, unreliable or involuntary. Id. The Court is required to


consider several factors in this analysis, including whether a defendant showed signs

of intoxication, cooperative ness and alertness during questioning, the amount of


detail in a defendant's answer, whether the officers believed the defendant to be

aware and reasonable during questioning, whether defendant indicated that he

understood his Miranda rights, and whether defendant responded affirmatively to

questions regarding his understanding of his rights. (See United States v. Taylor, 508

F.2d 761 (5th Cir. 1975); United States v. Reynolds, 367 F.3d 294 (5th Cir. 2004);

United States v. Andrews, 22 F.3d 1328 (5th Cir. 1994); United States u. Solis, 299

F.3d 420 (5th Cir. 2002); United States v. Krecsmer, 636 F.2d 108 (5th Cir. 1981)).

      After considering these factors and the totality of the circumstances, the Court

finds that Defendant was not so affected as to render his post-Miranda warnings


involuntary. His waiver was the product of a free and deliberate choice with a full

awareness of both the nature of the right being abandoned and the consequences of


the decision to abandon it. Video evidence and witness testimony strongly supports a


finding that Defendant was not so intoxicated that his statement was not voluntary,

knowing, and intelligent. Fireman Bushnell testified that Defendant had control over

his own body and knew what was occurring around him, although he seemed


buzzed." Officer Roy and Officer Tucker, who both testified to having hundreds of



                                           6
encounters with intoxicated individuals, testified that they believe that Defendant

was not so heavily impaired during the incident that he was unaware of the

circumstances around him. Officer Tucker testified that the Defendant coherently

explained why he had the gun. Officer Roy testified that the Defendant did not speak

in a manner consistent with that of a heavily intoxicated person; Defendant never


slurred his speech and maintained eye contact throughout the incident. Officer Roy

testified that the Defendant answered yes sir to all questions concerning his ability

to understand his Miranda rights, and even described where his mother lived using

street names and landmarks. Officer Roy testified that the heavily intoxicated people

he has encountered during his career typically do not use details such as landmarks


to describe places.


      All video evidence revealed that Defendant was aware of his surroundings and

that he knew he was under arrest. Video evidence showed that the Defendant quickly

complied with Officer Roy's instructions to get out of the vehicle, willingly answered

questions posed by the officers, and communicated coherently throughout the

incident. Video evidence also showed that the Defendant asked Officer Roy to issue a

summons, which suggests that the Defendant was aware enough to know the


difference between an arrest and the issuance of a summons. For these reasons, the


Court finds by a preponderance of the evidence that the Defendant was not so affected

by the drug he ingested that his statements were rendered involuntary. Thus,


Defendant waived his Miranda rights knowingly, intelligently, and voluntarily.
  III. CONCLUSION

    Accordingly,

    IT IS ORDERED that Defendant's Motion to Suppress (Doc. 18) is

DENIED.




                    Baton Rouge, Louisiana, this v day of November, 2019.




                                JUDGE BRIAKA^ACKSON
                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA
